Citation Nr: 0030584	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-06 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
left calf laceration, with sciatic neuropathy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection was originally granted for a disability 
described as "scar, residuals laceration left calf," by a 
January 1982 rating decision.  The disability was assigned a 
noncompensable evaluation under Diagnostic Code 7805.  In 
October 1993, the RO revised the description of the 
disability to include complaints of neuropathy.  Because the 
medical evidence then presented no clinical findings of 
neurological deficit in the left lower extremity, the zero 
percent evaluation was continued under Diagnostic Code 7805.  
In September 1994, the RO again revised the disability 
description to reflect the presence of left sciatic 
neuropathy.  An increased evaluation remained denied on the 
grounds that clinical findings reflected no functional 
impairment-either at the scar or attributable to sciatic 
neuropathy.  Specifically, the RO noted that clinical 
findings did not corroborate the findings of sciatic 
neuropathy by electromyography (EMG) studies.  The veteran 
appealed the September 1994 decision.

The veteran testified before a RO hearing officer in June 
1995.  In August 1995, the hearing officer issued a decision 
granting a 20 percent evaluation under Diagnostic Code 8520.  
The hearing officer specifically found symptoms of diminished 
sensation to touch, pain, temperature, vibration, and muscle 
wasting in the calf area of the left leg to be manifestations 
of the service connected residuals of the inservice left calf 
laceration.  An August 1995 rating decision effectuated the 
hearing officer's decision, assigning an effective date of 
January 27, 1994, which represents the date of the second EMG 
results confirming the presence of left sciatic neuropathy.  
38 C.F.R. § 3.157(b).

The case remained before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  In a May 1997 decision, the 
Board denied an evaluation greater than 20 percent for the 
service-connected residuals of left calf laceration with 
sciatic neuropathy.  The veteran appealed this decision to 
the U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter Court).  The Court, 
in a June 1998 order, granted a joint motion for remand, 
vacating the Board's decision and remanding for additional 
proceedings to include a new VA examination and consideration 
of whether organic changes are present in the veteran's 
disability, such as would satisfy the criteria for a rating 
higher than "moderate" under 38 C.F.R. § 4.123.

In January 1999, the Board remanded the claim for further 
development, in accordance with the Court's Order.  The Board 
issued a second Remand, in January 2000, because the RO 
failed to comply with the terms of the initial Remand.  
Specifically, the Board had requested the RO obtain treatment 
records concerning the veteran, including clinical medical 
treatment records, from VA Medical Centers (MCs) Fort Myers 
and Bay Pines, Florida.  In addition, the Board had asked the 
RO to consider whether other manifestations of the veteran's 
service-connected disability could warrant evaluation under 
separate diagnostic codes, in compliance with Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) and VAOPGCPREC 23-97 (July 
1997).  The Board further notes that the veteran did not 
respond to the RO's request that he identify his treating 
physicians and provide information about his 1980 work-
related injury and Workmen's Compensation claim.  This 
information was requested because medical evidence associated 
with the claims file, and the veteran's own reported history, 
indicated he had sustained a back injury which resulted in a 
10 percent loss of physical function.  In addition, the 
medical evidence presented some discrepancy as to which nerve 
was involved in the service-connected residuals of the 
inservice left calf laceration:  the sciatic nerve or the 
peroneal nerve.  Hence, it was felt that additional evidence, 
as well as further examination, would clarify these matters.

The claim is now again before the Board and includes the 
requested treatment records and an examination report with 
the requested opinions.  In addition, the July 2000 
supplemental statement of the case includes a discussion of 
whether separate, compensable evaluations are warranted for 
other of the veteran's symptomatology attributable to the 
service-connected residuals of left calf laceration, with 
sciatic neuropathy, in accordance with Esteban and VAOPGCPREC 
23-97.  The Board notes that the veteran has still not 
responded to the RO's request for information concerning his 
private treating physicians, the 1980 injury, or his 
Workmen's Compensation claim.  The Board finds that the RO 
has complied with the terms of the January 1999 and January 
2000 Remands, and that VA has fulfilled its duty to assist 
under 38 U.S.C.A. § 5107 (West 1999 & Supp. 2000).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The service-connected residuals of left calf laceration, 
with sciatic neuropathy, are currently manifested by findings 
of slight atrophy in the left calf muscle, decreased 
sensation to pinprick and vibratory sensation, slight 
weakness against forced resistance to flexion, and range of 
motion in the lower left leg measuring 2 to 120 degrees 
without pain-productive of no more than moderate symptoms of 
incomplete paralysis.

3.  The scar that is the residual of the inservice left calf 
laceration is currently asymptomatic.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation greater than 
20 percent for residuals of left calf laceration, with 
sciatic neuropathy, have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.321, 4.1, 4.3, 
4.7, 4.31, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed, above, in the INTRODUCTION, the Board finds 
that the RO has complied with its January 1999 and January 
2000 Remands, which were issued pursuant to the Court's June 
1998 Order.  The Board thus finds that the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107, has been 
fulfilled.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2.  The rating and procedural history of the 
service-connected residuals of left calf laceration, with 
sciatic neuropathy, was discussed in detail, above, in the 
INTRODUCTION.

Concerning the medical history, the January 1982 rating 
decision, which originally granted service connection for a 
scar, as the residual of the laceration of left calf and 
assigned a noncompensable evaluation, was based on service 
medical records and a December 1981 VA examination report.  
Service medical records show the veteran was struck by a 
steel plank, sustaining a five to six centimeter laceration 
in the posterior aspect of his left calf.  The examiner 
observed that the cut penetrated into the first layer of the 
fascia, but that there was no muscle involvement.  The wound 
was cleansed, irrigated, and sutured.  Several days later the 
veteran returned with complaints of swelling.  He was 
hospitalized for two days for infection, after which the 
sutures were removed and he was discharged to duty.  There is 
nothing further.  His reports of medical history and 
examination at discharge, dated in November 1966, note a 
history of the wound, but reveal no current complaints, 
diagnoses, abnormalities, or other findings.  The December 
1981 VA examination report notes complaints of numbness in 
the left leg but objective observations of active and equal 
ankle and knee jerks; no sensory deficit in the lower limbs; 
no weakness; and no difference in circumference of thighs or 
calves, left as compared to right.  The examiner further 
observed the veteran to squat to full range, to stand on his 
toes and heels, and to walk with a normal gait.  A 5 by 1-1/2 
centimeter scar was noted and described as pale, macular, 
well-healed, non-tender, and almost imperceptible without 
underlying bruits.  The examiner diagnosed residual scar, 
left calf area, with some minimal subjective complaints but 
no functional residuals.

The Board notes that the veteran reported, at this time, a 
history of a 1980 back injury which necessitated his quitting 
employment because of problems with his legs.  In addition, 
private medical evidence associated with the claims file at 
this time further indicates that the veteran sustained severe 
costo-vertebral contusion or strain related to trauma with 
persistent pain, moderate degenerative changes, and no X-ray 
evidence of structural trauma.  The physician then opined 
that the veteran had permanent whole-body physical impairment 
and loss of physical function of 10 percent.  This document 
suggests that the veteran was to receive a settlement for 
this injury, which appears to have been work-related.

The noncompensable evaluation was confirmed and continued 
until August 1995, when the local RO hearing officer assigned 
a 20 percent evaluation, based, in pertinent part, on the 
veteran's June 1995 testimony, a lay witness' June 1995 
statement, EMG and Nerve Conduction Studies (NCS) dated in 
November-December 1993 and January 1994, a March 1994 VA 
report of examination for skin with July 1994 Addendum, and a 
March 1994 VA report of examination for peripheral nerves.  
The veteran testified that he experiences a constant, dull 
pain in his left leg that becomes a sharper pain on exertion.  
He stated that he has difficulty walking and cannot stand for 
long periods of time; and that his left leg disability has 
adversely impacted his employment.  Specifically, he 
testified that he was promoted to supervisor but could not 
perform the duties required; he was therefore demoted to his 
prior position as a mechanic.  The witness' statement 
indicates that the witness has known the veteran for five 
years and that, during this time, he has observed the veteran 
to have trouble with his leg which has worsened in the past 
year, limiting his activities and his ability to walk, and 
causing him to limp.  The clinical studies report evidence 
findings of prolonged sciatic nerve latency on the left with 
significant drop and temporal dispersion of the compound 
muscle action potential, as compared to the right.  Left 
sciatic neuropathy is documented in December 1993 EMG results 
and further confirmed in the January 1994 EMG report.  The 
report of examination for skin notes complaints of pain 
radiating from the left calf to the knee and both lateral and 
medial aspects of the left upper left leg, and difficulty 
standing and walking.  The examiner observed the veteran to 
walk with a limp.  The report notes further findings of 
slight atrophy of the left calf region:  13-1/2 inches in 
circumference, as compared to the right, which measured 14 
inches in circumference. The scar is described as a 
transverse, slightly indented scar measuring 2 inches in 
length and having a depth of approximately 1/4 inch.  The 
examiner stated, specifically, that the scar is not tender or 
painful; that there is no keloid formation, inflammation, 
swelling, vascular supply ulceration; and that it does not 
limit the function of the left leg.  In the addendum, the 
examiner further stated that there is no residual disability 
attributable to the scar.  The report reflects a diagnosis of 
residual scar of the left gastrocnemius (calf) muscle and 
slight atrophy of the left calf muscle.  A report of 
examination for peripheral nerves is also of record and 
reflects additional findings of diminished touch, pain, 
temperature, and vibration sensations in the left lower leg, 
with normal stereognosis and equal, active reflexes.  The 
examiner noted that he had reviewed the claims file and that, 
while test results completed in November and December 1993 
evidenced left sciatic neuropathy, these findings were not 
borne out by the clinical examination.  Rather, the examiner 
found impairment of the left peroneal nerve.  The report 
shows a diagnosis of neuropathy of the left peroneal nerve.

The RO effectuated the hearing officer's decision in an 
August 1995 rating decision, effective in January 1994.  This 
evaluation has been confirmed and continued to the present.

The veteran disagrees with the 20 percent evaluation and 
argues that his symptoms are more severe.  Accordingly, he 
contends that a higher evaluated is warranted therefor.  
After review of the evidence, the Board finds that an 
evaluation greater than 20 percent for the service connected 
residuals of left calf laceration, with sciatic neuropathy, 
is not warranted.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In its May 1997 decision, the Board noted that the claims 
file presented some disagreement as to which of the veteran's 
nerves is involved in the residuals of the inservice left 
calf laceration.  Whereas the March 1994 report of 
examination for peripheral nerves reflects a diagnosis of 
peroneal, rather than sciatic nerve, neuropathy, December 
1993 and January 1994 EMG reports reflect findings of left 
sciatic neuropathy.  In addition, the report of November 1993 
NCS notes, specifically, no evidence of peroneal neuropathy.  
Follow-up testing of the left sciatic nerve was requested.  
The ensuing studies comprise the December 1993 and January 
1994 EMG results noted immediately above.

Upon the June 1998 Order from the Court, the Board undertook 
to clarify which of the two identified nerves is involved in 
the veteran's service-connected left leg disability.  The 
result of this inquiry is a June 1999 VA report of 
examination for peripheral nerves.  However, upon specific 
questioning, the examiner stated that he was not able to 
determine which nerves were involved.  Rather, he deferred to 
the 1993 EMG results, which evidenced left sciatic 
neuropathy.

The hearing officer apparently resolved this discrepancy in 
favor of left sciatic nerve involvement in her August 1995 
decision.  The Board observes that higher evaluations are 
afforded under Diagnostic Code 8520, for the sciatic nerve, 
than are available for the common peroneal nerve, the 
superficial peroneal nerve, or the deep peroneal nerve under, 
respectively, Diagnostic Codes 8521, 8522, or 8523.  Absent 
medical evidence to the contrary, the Board sees no reason to 
determine differently.  The Board will therefore evaluate the 
veteran's service connected residuals of left calf 
laceration, with sciatic neuropathy, under Diagnostic Code 
8520.

The current 20 percent rating was assigned the service-
connected residuals of left calf laceration, with sciatic 
neuropathy, under Diagnostic Code 7805-8520 for a scar 
evaluated as impairment of the sciatic nerve.  See 38 C.F.R. 
§ 4.27.  Under Diagnostic Code 8520, a 20 percent evaluation 
contemplates incomplete paralysis of the sciatic nerve with 
moderate symptoms.  The next higher, 40 percent, evaluation 
contemplates incomplete paralysis of the sciatic nerve with 
moderately severe symptoms.  However, the Board finds that 
the required manifestations for the higher evaluation are not 
present.

The term "incomplete paralysis" indicates the degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis, whether due to varied level 
of the nerve lesion or partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  
Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to herein will be that for moderate, or for sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  Neuralgia, characterized 
usually by a dull and intermittent pain of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

The June 1999 VA examination report further documents 
complaints of daily pain with flare-ups interfering with his 
daily activities, including employment.  The veteran stated 
that he experienced weakness, difficulty rising from a 
squatting position, inability to stand for prolonged periods 
of time, and decreased sensation in his left foot.  The 
examiner recorded objective observations of slight atrophy in 
the left calf muscle, and slight weakness against forced 
resistance to flexion in the left leg.  Range of motion was 
measured at 2 degrees extension to 120 degrees flexion, 
without pain; and decreased sensation to pinprick and 
vibratory sensation of the left posterior calf was 
demonstrated, from the scar areas distally, including the 
left foot.  The residual scar was described as 4-1/2 by 1 
centimeter, depressed, but without tenderness or keloid 
formation.  The examiner diagnosed left sciatic neuropathy 
verified by EMG in 1993 and scar of the left posterior upper 
calf area with slight atrophy secondary to laceration with 
some neuropathy of the left lower extremity with decreased 
pinprick and decreased vibratory sensation.  Additional VA 
outpatient records document continuing complaints of and 
treatment for left leg pain and pain on movement in the left 
leg. 

VA outpatient records document, overall, complaints of pain, 
and of difficulty walking, standing, and weight bearing which 
corroborate the veteran's testimony and assertions.  His 
witness' statement further buttresses these assertions.  In 
addition, an October 1995 outpatient entry notes that the 
veteran's leg symptoms are at best moderately severe.  
Moreover, clinical studies, discussed above, evidence 
findings of weakness, atrophy, and decreased sensation.  
Nonetheless, the veteran's symptoms are described throughout 
as slight.  Specifically, left calf muscle atrophy is 
described as slight in March 1994 and June 1999.  His limp 
was also described as slight in March 1994, and it was noted 
that he did not use a cane.  Medical evidence associated with 
the claims file since then, including the June 1999 report, 
does not show that he now uses a cane or a brace; and he 
testified in June 1995 that neither has been prescribed.  He 
then testified, and treatment records concur, that neither 
physical therapy nor surgery has been recommended for his 
left leg disability.  The veteran's left leg weakness was 
described as slight in June 1999.  Furthermore, in March 
1994, the examiner specifically noted that the veteran 
exhibited no limitation of function of the left leg.  
Concurring, the June 1999 report establishes that the veteran 
has nearly full range of motion (2 degrees to 120 degrees) 
without pain.  An April 1996 entry notes that the veteran 
remains regularly employed as a mechanic.  Finally, the 
medical evidence shows no evidence that his reflexes, equal 
and active in March 1994, have diminished.  Loss of reflexes 
is another symptom of neuritis, or non-inflammatory lesions 
of the peripheral nervous system.  See Dorland's Illustrated 
Medical Dictionary 885 (26th ed. 1981).  

In summary, the Board concludes that the disability picture 
presented in the medical evidence simply does not approximate 
moderately severe incomplete paralysis of the left sciatic 
nerve.

In Esteban v. Brown, supra, the Court held that the Board 
must consider the veteran's scars separately.  Thus, in 
addition to considering whether an increased evaluation is 
warranted for the residuals of the left calf laceration, with 
sciatic neuropathy, under Diagnostic code 8250, the Board 
will also consider whether a compensable evaluation is 
warranted for the scar that is a residual of the same 
inservice injury under Diagnostic Codes 7803, 7804, and 7805.

The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable where it is poorly 
nourished with repeated ulceration, or tender and painful on 
objective demonstration, respectively.  VA medical records 
and examination reports reveal no tenderness or pain at the 
scar.  Specifically, both March 1994 and June 1999 
examination reports describe a depressed scar without 
tenderness or keloid formation.  In March 1994 VA the 
indentation is described as slight, and the scar is further 
observed to be without inflammation, swelling, or vascular 
supply ulceration.  The July 1994 addendum further indicates 
that there is no residual disability from the scar itself.  
Diagnostic Code 7805 affords a compensable evaluation where 
the scar limits the function of the affected part.  Because 
the veteran has not contended, and the medical evidence does 
not show, that the veteran's left leg function is limited by 
the scar itself, there is no such residual that can be 
considered under this diagnostic code.  Rather, the medical 
evidence reflects that the veteran has range of motion from 2 
to 120 degrees, without pain, and no limitation of function 
in the left leg attributable to the scar.

After consideration of the evidence, the Board finds that the 
criteria for a separate, compensable evaluation for the 
residual scar are not met.  Specifically, there is no 
evidence of pain or tenderness attributable solely to the 
scar itself, of ulceration in the scar, or of adherence or 
limitation of movement at the residual scar.

Concerning the veteran's representative's argument that a 
separate, compensable evaluation should be assigned for 
impairment to both the sciatic and peroneal nerves, under 
Esteban and VAOPGCPREC 23-97, the Board notes that the 
medical evidence-both that previously of record and that 
gleaned pursuant to the January 1999 and January 2000 
Remands-does not establish that the veteran has been 
simultaneously diagnosed with left sciatic and left peroneal 
nerve involvement.  Rather, the record shows that 
consideration has been given at different times to left 
sciatic and left peroneal nerve involvement.  The Board has 
been unsuccessful in determining which of these two nerves is 
involved in the service-connected disability.  The record is 
clear, however, that only one nerve, not two nerves, is 
involved.  As explained above, the range of disability 
evaluations afforded under Diagnostic Code 8520, for sciatic 
nerve impairment, is greater than those afforded under the 
various diagnostic codes covering impairment of the peroneal 
nerves.  There is therefore no prejudice to the veteran in 
using the diagnostic code pertaining to sciatic nerve 
impairment, rather than one involving peroneal nerve 
impairment, in evaluating his present disability.  However, 
to compensate him for both sciatic and peroneal nerve 
impairment when he has only been diagnosed with involvement 
of one nerve at any given time is impermissible under 
38 C.F.R. § 4.14.

The representative has also argued that service connection 
should be granted separately for pain to include weakness.  
The Court has already rejected this argument, in Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  ("Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.")  
The veteran and his representative are reminded that he has 
been granted a 20 percent evaluation for moderate incomplete 
paralysis of the sciatic nerve on the basis, in part, of his 
complaints and medical findings of pain and weakness in his 
left leg.  Hence, a separate, compensable evaluation for 
these manifestations would also be impermissible under 
38 C.F.R. § 4.14.  See also 38 C.F.R. § 4.123, 4.124 and the 
Note under the section, "Diseases of the Peripheral 
Nerves," preceding Diagnostic Code 8510.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required 
hospitalization or frequent treatment for the residuals of 
his left calf laceration with sciatic neuropathy.  Rather, 
the medical evidence shows that he has required more frequent 
treatment for other, service connected and nonservice-
connected disabilities including PTSD, chronic lower back 
pain, and recently diagnosed arthritis of the spine.  The 
evidence also does not show that the impairment resulting 
solely from the residuals of his left leg laceration, with 
sciatic neuropathy, itself, warrants extra-schedular 
consideration.  He testified that his impairment has 
necessitated his demotion from superintendent to mechanic, as 
he was unable to perform the duties required of a supervisor.  
Nonetheless, he is still able to perform his duties as a 
mechanic, as evidenced by an entry in the treatment records 
indicating that he remains regularly employed as a mechanic.

In addition, the Board notes that the veteran was given an 
opportunity to provide additional information concerning 
treatment for his disability, including information 
concerning the 1980 back injury and any claim for Workmen's 
Compensation.  The veteran declined to respond. The Board 
reminds the veteran that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Although some interference with employment is clearly 
demonstrated, as reflected in the current schedular rating, 
the evidentiary record as a whole does not show that this 
service-connected disability, alone, markedly interferes with 
his employment.  Rather, for the reasons discussed fully 
above, the Board concludes that the impairment resulting from 
the residuals of left calf laceration, with sciatic 
neuropathy, including the scar, is adequately compensated by 
a 20 percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.

In evaluating this disability, the Board has considered all 
applicable regulations, and has considered all the disabling 
manifestations, including the effects of pain and weakness.  
The rating schedule for diseases of the peripheral nerves and 
for scars includes consideration of pain as a rating 
criterion, as discussed above.  The veteran's representative 
has cited DeLuca v. Brown, 8 Vet App 202 (1995), and 
38 C.F.R. §§ 4.40 and 4.45 in support of a higher rating.  
The Board notes, however, that the regulations cited involve 
disability ratings for the musculoskeletal system, the latter 
specifically involving the joints.  The veteran's disability 
has been rated for neurological conditions and the skin, not 
the musculoskeletal system.  As explained above, his pain and 
weakness have been considered under those sections of the 
rating schedule.


ORDER

An evaluation greater than 20 percent for residuals of left 
calf laceration, with sciatic neuropathy, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 15 -


- 1 -


